 In the Matter of HAROLD V. UTTERBACK AND DAVID A. SCHATZ D/B/AU. AND S. LUMBER COMPANYandUNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, A. F. L.Case No. 36-CA-105.Decided November 00, 1950DECISION AND ORDEROn August 28, 1950, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from,and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondents' exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recomlrlenda-tions of the Trial, Examiner with the additions and modificationshereinafter set forth.1.The Respondents except to the findings of the Trial Examineron the ground that they are not supported by a preponderance of theevidence.However, the record contains affirmative testimony whichindicates that the Respondents' decision to lay off the day shift em-ployees on a crew basis as well as its layoff of Barker were motivatedby a desire to abort union activity.As the Trial Examiner's findings-of fact rest largely on his credibility findings, which are reasonable.and supported by the record, and which we hereby adopt, we find-that the Trial Examiner's conclusions are supported by a prepon-derance of the evidence.22.The Trial Examiner found, and we agree, that Bennett, planer:man on the day shift, was not a supervisor within the meaning of theAct.Burks, Respondents' superintendent of operations, testified thatBennett possessed, but had not exercised, authority to hire and dis-charge employees.However, he further testified that Bennett's au-thority extended only to minor matters, and that Bennett was re-,quired to refer major matters to Burks for decision. In view of the'Pursuant to the provisions of Section 3 (b) of the Act,the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel,[Members Houston, Murdock,and Styles].2Standard Dry Wall Products,Inc.,91 NLRB 544.92 NLRBNo. 45.163 164DECISIONSOF NATIONALLABOR RELATIONS BOARDforegoing, and absent any further explication regarding the effec-tiveness of recommendations by Bennett regarding hire or discharge,.we find that Bennett is not a supervisor within the meaning of theAct.The RemedyWe have found that the Respondents have engaged in certain unfairlabor practices.Accordingly, we shall order that they cease anddesist therefrom and take certain affirmative action in order to=effectuate the policies of the Act.It has been found that although the Respondents curtailed theiroperations for legitimate business reasons, they unlawfully discrimi-nated in regard to the hire and tenure of employment of Robert WilsonBarker, Gene C. Bishop, Floyd Skinner, Irwin R. Whiting, Buck C..Bennett, Hubert Herndon, and James G. Young.3 It is possible thatsome of the employees discriminated against might have been affected.in the reduction of operations even absent the Respondents' unfairlabor practices, but the record furnishes no basis for determining the-order in which they might have been laid off or discharged.Under-these circumstances, we shall order the Respondents to offer such.employees immediate and full reinstatement to their former or sub-stantially equivalent positions,4 without prejudice to their seniorityand other rights and privileges, and, in the event that there is insuf-ficient work for all such employees entitled thereto, to dismiss, if'necessary, all persons newly hired after the Respondents' discrimina-tion.If there is not then sufficient work available for the remaining-employees and those to be offered reinstatement, all available posi-tions shall be distributed among them without discrimination againstany employee because of union membership or activity, in accordancewith the system of seniority or other nondiscriminatory practice here-tofore applied by the Respondents in the conduct of their business..The Respondents shall place those employees, if any, for whom no.employment is available after such distribution on a preferential list,.with priority in accordance with such system of seniority or other non-discriminatory practice heretofore applied by the Respondents in theconduct of their business, and thereafter offer them reinstatement assuch employment becomes available and before other persons arehired for such work.We shall also order the Respondents to make whole those employeesagainst whom it has discriminated for any losses that they may have3As noted by the Trial Examiner,Younghas been reemployed in another capacity by theRespondents.We are unable to determine on this record whether or not he desiresreinstatement to the position he occupied before his discharge or whether his presentposition is equivalent to the former one.*TheChaseNational Bank of the City of NewYork,San Juan,PuertoRico,Branch,65 NLRB 440,497-8. U. ANDS.LUMBER COMPANY165suffered because of the Respondents' discrimination, by payment toeach of them of a sum of money equal to the amount that he normallyou1d have earned as wages from the date of such discrimination to.the date of the offer of reinstatement, or placement on a preferentiallist, as the case may be, less his net earnings during said period,5 theby the Board in F.W. Woolworth Company,90 NLRB 289. Earningsin one particular quarter shall have no effect upon the back-pay,lia-bility for any other such period.We shall also order the Respondents.tomake available to the Board upon request payroll and other recordsto facilitate the checking of the 'amount of back pay due.6-As it is possible, however, that one or more of these employees might'have been discharged in the reduction of the work force even if theRespondents' selection had been made on a nondiscriminatory basis,this possibility will be taken into consideration in determining theamounts of back pay due to these employees, in compliance with ourOrder herein.7In view of the nature of the unfair labor practices committed, thecommission by the Respondents of similar and of other unfair laborpractices may be anticipated.We shall, therefore, make our Orderherein coextensive with the threat, and order that the Respondentscease and desist from infringing in any manner upon the rights guar-anteed in Section7 of the Act.'ORDERUpon the basis of the entire record in the case; and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Harold V. Utter-back and David A. Schatz, d/b/a U. and S. Lumber Company, Ash-land, Oregon, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Car-penters and Joiners of America, A. F. L., or in any other labororganization of their employees, by discharging or refusing to rein-state any of them because they have become members of or have beenactive on behalf of any labor organization, or by discriminating inany other manner in regard to hire and tenure of employment orany term or condition of employment;(b). Interrogating employees concerning their own or other em-ployees' union membership and activities, threatening to close downoperations because of union activity,, or in any other manner interfer-CrossettLumber Company, 8NLRB 440, 497-8.6 F. W. Woolworth Company,sapra.?Sandy Hill Iron d BrassWorks,69 NLRB355;Wright-Hibbard Industrial ElectricTruckCo., Inc., 67 NLRB 897."CeeN. L. R. B. v. Express Publishing Company,312 U. S. 426. 165-1 DECISIONS OF NATIONALLABOR RELATIONS BOARDing with, restraining,or coercing their employees in the exercise ofthe right to self-organization,to form labor organizations,to joinor assist United Brotherhood of Carpenters and Joiners of.America,A. F. L., or anyother labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection,or to refrain from any or all of such activities exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer to RobertWilson Barker, Gene C. Bishop,Floyd Skinner,Irvin R.Whiting,.Buck C. Bennett, Hubert Herndon, and JamesG. Young immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityor other rights and privileges, and make them whole in the manner;set forth in the section entitled The Remedy;(b)Upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment.records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due and the rightof reinstatement under the terms of this Order;(c)Post at their operationsatAshland,Oregon, copies of thenotice attached hereto as Appendix A.9Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by the Respondents, be posted immediatelyupon receipt thereof and be maintained by them for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.The ' Respondentsshall take reasonable steps to insure that such notices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of receipt of this Order,what steps the Respondents have taken to comply herewith.APPENDIX A'NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :IIn the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words,"A Decision and Order,"the words,."A Decree of the United States-Court of Appeals-Enforcing." U. AND S. LUMBER COMPANY165-2WEWILL NOT discourage membership in, or activities on behalfof, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L., or any other labor organization, by discriminatingagainst employees in regard to hire or tenure of employment orany term or condition of employment.WE WILL NOT interrogate employees concerning their own orother employees' union membership and activities, threaten toclose down operations because of union activity, or in any othermanner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor or-ganizations, to join or assist UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A. F. L., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any. or, all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the following named employees immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority and other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination against them :RobertWilson BarkerGene C. BishopFloyd SkinnerIrvin R. WhitingBuck C. BennettHubert HerndonJames G. YoungAll our employees are free to become or refrain from becomingmembers of the above-named union or any other labor organization,except to the extent that the right to refrain may be affected by alawful agreement requiring membership in a labor organization asa condition of employment.U. AND S. LUMBER COMPANY,Employer.By -------------------------------Dated -------------------(Representative)(Title)This-notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERHubert J. Merrick, Esq.,andLincoln Klaver, Esq.,for the General Counsel.Richard 'Morris, Esq.,of Portland, Ore., andNeff, Frohnniayer & Lowry, byPhilip Lowry, Esq.,of Medford, Ore., for the Respondents.Mr. S. D. Nelson,of Klamath Falls, Ore., for the Union.STATEMENTOF THECASEUpon a first amended charge filed October 20, 1949, by United Brotherhoodof Carpenters and Joiners of America, A. F. L., (herein called the Union), theGeneral Counsel for the National Labor Relations Board, by the Regional Direc-tor-for the.Thirty-sixth Region (Seattle, Washington), issued a complaint datedFebruary 17, 1950, alleging that, by discriminatorily discharging certain namedemployees and by other conduct, the Respondents have engaged in and are en-gaging. in unfair labor practices affecting commerce within the meaning of.Sec-tion 8 (a) (1) and (3), and Section 2 (6) and (7) of the Labor ManagementRelations Act, 1947; 61 Stat. 136, herein called the Act. Copies of the complaintand the first amended charge were duly served upon the Respondents.The Respondents filed an answer denying that they committed the unfair laborpractices alleged in'the complaint; they also interposed affirmative defenses tothe complaint.Pursuant to notice, a hearing was held on June 13.and 14, 1950, at Medford,Oregon, before the undersigned Trial Examiner.The General Counsel and theRespondents were represented by counsel and the Union by a representative.The parties participated in the hearing .and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.Harold V. Utterback, one of the party Respondents, was unable to attend thehearing or to be available for the taking of his testimony by deposition becauseof a serious physical incapacitation. In accordance with an agreement of theparties, the undersigned has received as part of the record and considered inthe disposition of this case an affidavit of Utterback containing statements whichhe would have made had he been able to testify at the hearing. The affidavit ofUtterback and the agreement of the parties providing for its admission in evi-dence are designated as Respondents' exhibit number 1.All parties were afforded an opportunity to file briefs and proposed findings offact and conclusions of law.Upon the entire record in the case and from his observation of the demeanorof the witnesses, the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents are a partnership engaged in. the manufacture and sale oflumber at Ashland, Oregon.Their annual sales exceed $300,000 in value, ofwhich 90 percent is sold and shipped outside the State.I find that the Respondents are engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) of theAct. U. AND S. LUMBER COMPANY167III.THE UNFAIR LABOR PRACTICESDiscrimination1.The issueThe Respondents operate a sawmill and a planing mill at Ashland, Oregon.The sawmill operations began in September 1948. In April 1949 the planingmill went into operation with a single day shift ; on July 18 a night shift wasadded.Most of the night crew were new employees. On August 19, -1949, theRespondents discharged one employee, Robert Barker, and on August 24, 1949,they discharged the entire day planing crew, with. certain exceptions mentionedbelow, and thereafter operated the planing mill with only one shift comprising,substantially, the members of the night planing crew.The General Counsel. contends that all the foregoing discharges were dis-criminatory.The Respondents- assert, on the other hand, that they have re-quired only one planing crew at all times after August 24, and that they dis-2.Management personnelOf the two Respondent partners, Utterback and ' Schatz,' Utterback was inprincipal charge of operations during the period under discussion.Harry'GeorgeBurks has been superintendent of all operations, including the planing mill, sincespring 1949; he had hired most of the day planing employees when that operationbegan in April 1949. Immediately responsible to Burks on each planing crewwas DeWitt Atchley on the night shift and Buck Bennett (one of the alleged-discriminatees) on the day shift; Atchley and Bennett occupied the positionof planer man or setup man on their respective crews. Although both the planermen had general charge of their respective crews, the record indicates that their:authority was not equal.Atchley had hired men for the night crew ; he alsohad the power of discharge and was in complete charge of the planer in theabsence of Utterback and, Burks.Bennett was planer man on the day shift, asindicated above ; however, Burks was present during the day operations. Burkstestified that Bennett had authority to hire and fire but that he did not knowwhether Bennett had ever exercised such power ; he also testified that Bennetthad authority only as to minor matters and that, as to all major items, Bennett-would have to consult with Burks. Under the circumstances, I find that Bennettis an employee and not a supervisor within the meaning of the Act.3.Events relating to the dischargesThe matter of union organization became a subject of discussion among theday planing employees after the Respondents put into effect a general wage-cut on July 1, 1949.On August 18, one of the employees, Robert Barker, had a-conversation at the mill respecting the Union with another employee withinhearing of employee Hubert Herndon. The following day, Superintendent Burksasked Herndon what Barker had said about the Union, and the same day Burkstold Atchley that he was going to fire Barker because Barker appeared to betrying to organize a union.The Respondents accordingly discharged Barkerthat same day, and 2 days after this discharge Burks told employee JamesYoung that lie, Burks, had discharged Barker because Barker was "too aggres-sive" in his union activities. (I do not credit Burks' denial of this statement.)On August 22, 1949, a representative of the Union, Robert Hall Murray, wentto the mill at the instigation of one or two of the day planers ; he requestedSchatz' permission to speak with the men concerning the Union.Receiving 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchatz' permission,Murray discussed with the day planing crew the advisability-or organizing the Union.This was during the employees'lunch hour.Utterback came on the scene during this discussion;Murray introduced himself toUtterbackand sought the latter's permission to continue his conversation withthe employees.Utterbackrejected the request and instructed Murray to leave..the premises;Utterbackstated in the presence of the employees that he didn'twant any "vultures"or "leeches"on his property,that union organizers weremerely seeking to "feather their own nests," and that the Company could not.afford to pay union wages and would shut down if a union were organized.Murray thenleft the premises,retiring to an adjacent public road,visible fromthe Respondents'office.Three of the day planing crew followed Murray. Two-days later,on August 24, the Respondents discharged the day planing crew.Superintendent Burks instructed planer man Atchley some time between Mur--ray's visit and the August 24 discharges,that Murray was not to have access:to the night planing crew on company property;Burks advisedAtchley at the-time that Utterback had stated that the plant would shut down if the Union:came in.(I do not credit Burks' denial of this testimonyof Atchley.)So faras the record'shows, Burks' instructions received full compliance.Also, during:this 2-day period, Atchley overheard part of a conversation between Utterbackand Burks in which they discussed what to do about the Union, and he also-overheatd their decision to abort these organizational activities by discharging:employees.Schatz testified that Utterback had advised him, after Murray's afore-men-tioned visit with the planing employees,that the Respondents could not operate-under a union scale of wages,and that they had discussed shutting down if the-Union came in.Shortly after the discharges, 'Superintendent Burks asked employee PaulCushman, a lumbergrader,whether Cushman was a union member.Some time after the charges were filed in the present case,Burks toldAtchleythat the Respondents..might justify the discharges on an individual basis if'they "couldn'thave-an excuse:.for.firing them as a whole:crew."4.The August 24 dischargesThe Respondents discharged the entire day planing crew of approximatelyeight employees,'except lumbergrader Cushman and trimmerman Smelzer, andretained the night planing crew.Cushman was the lumbergrader on the nightshift and also divided this work on the day shift with an employee of another-company ; at times he worked both entire shifts. Lumbergrading,the record.shows, is a highly skilled job.The Respondents had been unable to obtain a-qualified trimmerman on the night shift and there had been quite a turn-over-in that position;good trimmermen,the record shows, are not easy to obtain..Smelzer on the day crew was a good trimmerman.The Respondents adduced testimony to the effect that the Respondents had.not contemplated using two crews when planing operations began in April 1949;and that the night crew was later hired because the day crew was unable t&keep up with the mill production and because the Respondents had received aparticularly large order for lumber which had to be processed.According tofurther testimony of the Respondents,a local shortage of rail transportation inAugust 1949 caused the Respondents to curtail their production,with consequentneed for only one planing crew;and that the Respondents, have required andI Gene C. Bishop,Floyd Skinner,IrvinR.Whiting,Buck C. Bennett, Hubert Herndon.and JamesG. Young. U. AND S. LUMBER COMPANY169_had only one planing shift from August 24, 1949, until the hearing in this matter,on June 13, 1950.Utterback decided which employees were to be laid off, according to the testi-mony of Schatz and Burks, in consultation with these two latter individuals.Neither planer man, Atchley, nor Bennett, was consulted.The record also showsthat none of the employees, except Bennett, was given any advance notice that-one entire shift would be eliminated, until the very day the discharges were made.Schatz testified that the transportation shortage began the week before the-discharges.Burks testified that a discussion concerning the layoff of a planingcrew occurred 11/2 or 2 weeks before the layoffs were effected ; and that thedecision to make the layoffs was made but 3 or 4 days before the layoffs, inconnection with which he was unable to testify whether this decision was madebefore or after Murray's afore-mentioned visit on August 22, which was but 2-days before the layoffs.In support of their contention that the selection for layoffs was made on anondiscriminatory basis, the Respondents adduced testimony to the effect thatthe night crew was more productive than the day crew. And although theRespondents also offered testimony that the individual night crew memberswere better than the day crew on a man-for-man basis as to each of the positionscomprising an entire planing crew, Utterback's testimony and that of otherwitnesses indicates, and I find, that the discharges were made on a crew; ratherthan an individual, basis.The record supports the Respondents' contention that the night crew hadgreater output than the day crew, although of "rougher" quality than the daycrew's production. In this latter connection, however, there is testimony thatnone of the Respondents' customers had ever made any complaints which mightbe attributed to the comparatively rougher work of the night crew.Burks testified that Barker-who was. discharged shortly before the August24 discharges-was employed at the time only to work out a sum of moneyowed by Barker to the Respondents ; that Barker was an extra employee onthe slick chain at the time ; and that his job has not been filled since his dis-charge.The record shows, however, that Barker received a pay check whenhe was discharged; therefore, if Barker had at some time owed money to theRespondents, such obligation had been satisfied before his layoff, otherwisethere would not have been a final check for unencumbered earnings.ConclusionsThat the Respondents had clear motive and plausible opportunity to defeatthe organizational interests and activities of the day planing crew, I have noquestion.The issues are, however, whether such motive actually impelled theRespondents to eliminate an entire planing crew and whether, assuming thatthe elimination of a planing crew was for lawful business reasons, the selectionof the day crew was discriminatory.While the timing of the discharges was suspiciously proximate to the adventof union activity, I am unable to find on a preponderance of the evidence thatthe Respondents eliminated one planing crew and have since operated with theremaining crew for reasons other than those proffered by the Respondents.The circumstances of the case do convince me, however, that antiunion con-siderations impelled the Respondents to choose the day personnel for discharge.In summary : The Respondents considered the existence of a union inimicalto their own interests; only the day planing crew, so far as the record shows,had been contacted by the Union; and the discharges were made precipitously.Also to be considered is Burks' statement that the Respondents would attempt 17(ODECISIONS-OF NATIONALLABOR RELATIONS BOARDto justify the discharges on an individual basis, if they could not do so on acrew basis; nonetheless, the Respondents failed to consult with the planer menwho were in a particularly advantageous position to advise the Respondentsregarding the respective performance, by positions, of employees on the day andnight shifts.Then there is the improbability, on the hypothesis of individualselection, apart from the separate considerations as to Smelzer and Cushman,that all the respective members of the more recently engaged night crew weremore desirable to the Respondents on a merit basis than their opposite numberson the day crew. I am satisfied, in any event, that the testimony as to,indi-vidual performance is pretextual.All these foregoing circumstantial indiciaof discrimination round out the more direct evidence, recounted above, of theRespondents' unlawful motive to remove the threat of unionization by dis-charging the crew which had manifested an interest in organizing a union.Under all the circumstances, I conclude that the Respondents discharged theafore-mentioned employees, including Barker, because of. their interest in andactivities. on behalf of the Union.The Respondents thereby discriminated inregard to their hire and tenure of employment, discouraging membership inthe Union ; and by such conduct and by the interrogation of Cushman in regardto his union membership, the interrogation of Herndon as to Barker's unionconversation, and by the threats of shutdown if a union were organized, theRespondents also interfered with, restrained, and coerced their employees inthe exercise of the rights guaranteed in Section 7 of the Act. This conductviolates Section 8 (a) (3) and 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents described in Section III, above, occurring inconnection with Respondents' operations described in Section I, above,' have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair laborpractices, I shall recommend that they cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that the Respondents discriminatorily discharged the afore-mentioned employees, I shall recommend that the Respondents offer them im-mediate and full reinstatement 2 to their former or substantially equivalentpositions 2 without prejudice to their seniority or other rights and privilegesand wake them whole for any loss of pay suffered by them as a result of thediscrimination by payment to them of a sum of money equal to the amount theywould have earned from the dates of their respective discharges to the dateof offer of reinstatement less their net earnings" to be computed on a quarterlybasis in the manner established by the Board in F..IT'.Woolworth Contpalty,90 NLRB 289. Earnings in one particular quarter shall have no effect upon2Although Young has been reemployed in another capacity by the Respondents, I amunable to determine on this record whether or not he desires reinstatement to the positionhe occupied before his discharge or whether the present position is substantially equivalentto the former one.3The Chase National Bank' of the City of New York, San Juan, PuertoRicoBranch,65 NLRB 827.4Crossett Lumber Companu,8 NLRB 440,497-8. U. AND S. LUMBER COMPANY171the back-pay liability for any other such period. It will also be recommendedthat the Respondents make available to the Board upon request payroll andother records to facilitate the checking of the amount of back pay due.'In view of the nature of the unfair labor practices committed,I shall alsorecommend that the Respondents cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America,A. F. L., isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RobertWilson Barker,Gene C. Bishop,Floyd Skinner,Irvin R. Whiting,Buck C. Ben-nett,Hubert Herndon, and James G. Young,thereby discouraging membershipinUnited Brotherhood of Carpenters and Joiners of America,A. F. L., theRespondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining,and coercing their employees in theexercise of rights guaranteed in Section7 of the Act,the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]F.W. Woolworth Company,supra.